Citation Nr: 1411414	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the groin area.

2.  Entitlement to service connection for a fungal infection of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1971, with additional service in the Army Reserve.  

These matters comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, declined to reopen claims for service connection for jungle rot to the groin area and for service connection for athlete's feet (claimed also as jungle rot).  A March 2013 Board decision reopened both claims.  The Board also remanded the Veteran's claims for additional evidentiary development, which has since been completed.  The case has been returned to the Board for appellate consideration.  

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is again required in this case.  Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claims.  

The Veteran essentially contends that he has a fungal infection of the groin and bilateral feet related to service.  At his August 2009 DRO hearing, the Veteran testified that a soldier who had completed service in Vietnam had been attached to his unit; slept in the same barracks and used the same shower facilities.  The Veteran believes he 'caught' jungle rot/groin infection and bilateral foot fungal infection from this fellow soldier.  
A July 2009 letter from Dr. E., who had treated the Veteran since 2002, states that the Veteran has fungal problems, which have been manifested by fungal toe infections (onychiomcosis), tinea pedis (athlete's foot), and tinea cruxis (jock itch).  He stated that he did not know the duration of the problem, but that the Veteran stated that he began to have fungal problems in military service.  

The Veteran was afforded a VA examination in April 2013.  The examiner 
opined that the Veteran's claimed skin condition was less likely than not (50 percent or greater possibility) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that there is no record of treatment for fungal infection of the groin or feet during active duty, and that records of treatment post-service date only from the 2000s.  He concluded that there is no evidence linking a current condition to active military service.  

However, the Board notes that there is an April 1970 service treatment record (STR) associated with the record, which indicates that the Veteran was treated for a fungal infection of the feet.  On remand, the examiner must once again review the record, with specific consideration given to this April 1970 service treatment record in rendering his opinion.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims folder to the VA examiner who conducted the April 2013 examination.  The claims folder should be reviewed by the examiner, and he should note that review.  If and only if determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

2. After reviewing the record, provide an opinion as to:

a. Whether the Veteran has a current skin condition, to include chronic fungal infection, of the bilateral feet or groin;

b. If so, whether it is at least likely than not (50 percent or greater possibility) that the current skin condition was incurred in or caused by active service.

i. In providing this opinion, the examiner should consider the April 1970 STR indication that the Veteran received treatment for a fungal infection of the feet in service.

3. After completing the requested actions and any additional development action deemed warranted, the RO/AMC must readjudicate the claim.  If the benefits sought on appeal remain denied, the RO/AMC must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


